DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST, NON-FINAL OFFICE ACTION for Application #17/573,940, filed on 01/12/2022.  This application is a Continuation of Application #16/911,327, filed on 06/24/2020, now Patent No. 11257122, which is a Continuation of Application #15/498,828, filed on 04/27/2017, now Patent No. 10733631.  This application claims priority to multiple Provisional Applications, with the earliest priority dates of 05/05/2016. 
Claims 1-20 are pending and have been examined.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 11 is directed to a system or apparatus.  The system includes one or more processors and a memory, and is therefore interpreted as an apparatus.  An apparatus is a statutory category for patentability.  For the sake of examination, since the apparatus of claim 11 implements the steps of the method of claim 1, claim 11 will be subject to the same analysis as that of claim 1 below.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies if the claims are directed to one or more abstract ideas.  The claims are directed to “receiving user registration data associated with a user, identifying, based on the user registration data, at least one characteristic of the user, determining, based on the at least one characteristic, a shopping habit of the user, identifying, based on the shopping habit, a preferred merchant of the user and a preferred product of the user,  receiving location data, determining that the  location data corresponds with the preferred merchant, and based on determining that the location data corresponds with the preferred merchant, selecting a communication associated with at least one of the preferred merchant or the preferred product.”  The claimed concept is considered to be directed to a mental process, as a human operator with access to the registration data, user profile data, and the location data could analyze the user profile and registration data, make a judgment about shopping habits and preferred products and merchants, compare the location data to preferred merchant locations, and make a judgment regarding selection of communications to associated with the user.  This could be done in person, over the phone, via FaceTime, or using any ordinary communication means and using such as paper files with shopping profile data or data stored on a computer.  CRM systems that are manually inputted and managed such as in the real estate industry include human operators managing exactly such information and making decisions for selection of campaigns based on individual user preferences and behaviors as well as based on statistics of their overall customer base.  Therefore, the claims are determined to be directed to an abstract idea. 
Per Step 2A, Prong 2 of the analysis, the examiner now determines if the abstract idea is integrated into a practical application.  The claims include the recitation of “one or more processors,” “a client device,” “a memory,” and a “machine learning system.”  However, these components are recited at a high level of generality and considered generic recitations of technical elements which performs all steps and functionalities from sending and receiving of data and the offer to determining an offer.  But, the recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence and use of these components does not integrate the claims into a practical application.  Simply reciting “via a machine learning system” does not suffice in showing anything more than a generic recitation of a machine either, as there is no detail to how the computer is using any machine learning or if machine learning was actually even used or if it processor simply is associated with a system that also includes machine learning capabilities.  The inclusion of the “training” step is not considered a practical application, as there is no feedback loop in which the system is further trained and updated or any algorithm or detail as to how the system is “trained.”  The applicant’s own filed specification at [0066]-[0069] states that the machine learning can be supervised or unsupervised and could be as simply as NLP or pattern recognition.  This broad range of techniques include options that clearly simply automate mental processes.  The examiner therefore takes Official Notice that it is old and well known in the advertising and computer arts to use a “trained” computer system and to “train” a computer system.  The claimed invention also includes the actual receiving of registration data and a location from a client device as well as transmission of the communication to the client device.  Such steps are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning (see II. i. at “receiving and/or transmitting data over a network” including sending messages over a network citing buySAFE v Google and “computer sends and receives messages over a network, citing DDR Holdings). Therefore, these additional elements do not integrate the abstract idea into a practical application.         
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include the recitation of “one or more processors,” “a client device,” “a memory,” and a “machine learning system.”  However, these components are recited at a high level of generality and considered generic recitations of technical elements which performs all steps and functionalities from sending and receiving of data and the offer to determining an offer.  But, the recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence and use of these components is not considered significantly more than the abstract idea itself.  Simply reciting “via a machine learning system” does not suffice in showing anything more than a generic recitation of a machine either, as there is no detail to how the computer is using any machine learning or if machine learning was actually even used or if it processor simply is associated with a system that also includes machine learning capabilities.  The inclusion of the “training” step is not considered significantly more, as there is no feedback loop in which the system is further trained and updated or any algorithm or detail as to how the system is “trained.”  The examiner takes Official Notice that it is old and well known in the advertising and computer arts to use a “trained” computer system and to “train” a computer system.  The claimed invention also includes the actual receiving of registration data and a location from a client device as well as transmission of the communication to the client device.  Such steps are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning (see II. i. at “receiving and/or transmitting data over a network” including sending messages over a network citing buySAFE v Google and “computer sends and receives messages over a network, citing DDR Holdings). Therefore, these additional elements are not considered significantly more.         
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to analyze the registration and user profile data, determine shopping habits, receive and compare location data to preferred merchant data, and select and serve the communication.   So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered part of the abstract idea, as the claim describes comparison of stored and received data.  Claim 4 is considered conventional computer functioning, namely “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning (see II. i. at “receiving and/or transmitting data over a network” including sending messages over a network citing buySAFE v Google and “computer sends and receives messages over a network, citing DDR Holdings) as the claim simply details where the data was received from and that it was received from the device through an application that gathered the data when the user registered which could have been almost real-time or a long period prior.  Claim 5 is considered part of the abstract idea, and the “receiving” step does not detail where the receiving is from, so this is also considered part of the abstract idea, as the received data can be further analyzed when making a judgment about the user shopping habits or communication selection.  Claims 6 and 7 are considered insignificant extra-solution activity, as the type of additional data or type of registration data does not change the analysis regarding the nature of the invention as a mental process (see MPEP 2106.05 (g)).  Claim 8 is also considered part of the abstract idea, as there is no active recitation of the login credentials being sent to a third party financial entity, but the claim only recites that the data is received and that it is “based on” log in credentials.  The actual “receiving” being done by the one or more processors is recited at a high level of generality and considered a generic recitation of a technical element as the processor simply automates what could be done mentally and/or with the aid of a manual transmission means such as email, verbal, by phone, etc.  The recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the use of the processor is not considered significantly more than the abstract idea itself.  Claims 9 and 10 are considered are considered insignificant extra-solution activity, as the specifics of the offer such as the offer including reward points if the purchase is within a certain amount of time or with a certain payment type or via a loan product are among the hundreds of options that could be included in an “offer,” or the communication being a pricing bundle does not change the nature of the invention regarding eligibility (see MPEP 2106.05 (g)).  Claims 3 and 13 are considered eligible subject matter.  The other dependent claims mirror those discussed above.    
Therefore, claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-7, 16-17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simmons, Pre-Grant Publication No. 2013/0166386 in view of Root, et al., Pre-Grant Publication No. 2014/0279015 A1 and in further view of Blume, et al., Patent No. 6,839,682 B1.
Regarding Claims 1 and 16, Simmons teaches:
A computer-implemented method (medium)…comprising:
receiving…from a client device, user registration data associated with the user (see [0004], [0007]-[0008], [0034]; claim 16 only- demographic data- see at least [0007] and [0009])
identifying…based on the registration data (demographic data- claim 16 only), at least one characteristic of the user (see [0007], [0009], [0033], and [0037]-[0038])
identifying…a preferred merchant of the user (see [0033], [0038], and [0040] in which the user sets preferences for being notified when a specific merchant has a deal) and a preferred interests of the user (see [0030]-[0031], [0033], [0037])
receiving location data from the client device (see at least [0025]-[0026], [0030], [0034], and [0044])
determining…that the location data corresponds with the preferred merchant (see [0033] and [0040] in which the user sets a notification preference for a specific merchant and [0037] in which the user sets a threshold proximity within which the user must be from a merchant before receiving an offer; the Examiner notes that it is clear from these two teachings that the user can set a preference for preferred merchants and preferences for when they are notified relative to their location threshold)
based on determining that the location data corresponds with the preferred merchant, transmitting…to the client device a communication (see Figure 5 and [0030]-[0031], [0033], [0037], and [0040])
Simmons, however, does not appear to specify:
determining…based on the at least one characteristic, a shopping habit of the user
identifying, based on the shopping habit, a preferred merchant of the user and a preferred product of the user 
based on determining that the location data corresponds with the preferred merchant, transmitting…to the client device a communication associated with the preferred product
Root teaches:
determining…based on the at least one characteristic, a shopping habit of the user (see at least [0028], [0055]-[0057], and [0062])
identifying, based on the shopping habit, a preferred merchant of the user and a preferred product of the user (see [0057], [0059]-[0060], [0062]-[0065], and [0073] in which the user shopping transaction data is analyzed to identify preferred vendors and products and when the user is next at the vendor offers for specific preferred products are sent to the user mobile device)
based on determining that the location data corresponds with the preferred merchant, transmitting…to the client device a communication associated with the preferred product (see [0035], [0059]-[0060] and [0063]-[0069])
It would be obvious to one of ordinary skill in the art to combine Root with Simmons because Simmons already teaches targeting of offers based on location associated with a preferred merchant and based on user preferences, and basing the targeted offers on shopping habits would allow for targeting based on a customer’s regular shopping patterns from a location perspective, and the offers being for preferred products would raise the likelihood of user response, especially in a merchant where there are a wide variety of products available and simply sending an offer for the merchant may not be as effective, and combining this aspect with Simmons would be obvious to one of ordinary skill in the art because Simmons already teaches a user profile including data on vendor visits and in [0030] it is described that an offer could be selected based on a user’s size and color choice, and offer for preferred products based on shopping habits that are determined from actual spend data would better ensure they really are interested in the products identified by the profile since they have actually bought the product. 

Simmons and Root, however, does not appear to specify:
training…based on consumer profile information, a machine learning system to determine a plurality of characteristics that are predictive of user shopping habits
Blume teaches:
training…based on consumer profile information, a machine learning system to determine a plurality of characteristics that are predictive of user shopping habits (see Column 11, line 40-Column 12, lines 1-12 and 52-65, Column 33, line 52-Column 34, line 23, Column 35, line 40-Column 36, line 47, Column 42, lines 10-36, Column 43, lines 27-60, and Column 44, lines 61-67, in which historical shopping habit profiles of users based on financial institution transaction data are used to train a model for prediction of user shopping habits; the Examiner notes that the limitation “that are predictive of user shopping habits” is given little patentable weight and is broadly interpreted, as absent further detail it is subjective for user characteristics to be predictive of user shopping habits, as they may or may not actually be, and there is no detail as to how the system could be trained to identify characteristics that happen to be predictive of user shopping habits.)  
It would be obvious to one of ordinary skill in the art to combine Blume with Simmons and Root because Root already teaches analysis of a shopping profile that is built based on spending data for a user at multiple vendors, and using the trained model to predict further purchase events, as well as training of the model being based on a plurality of users and transactions at a plurality of merchants would widen the ability of the model to accurately predict shopping habits based on broader data. 

Regarding Claims 2 and 17, the combination of Simmons, Root, and Blume teaches:
the method of claim 1…
Simmons further teaches:
the location data indicates geographical coordinates of the client device (see Abstract and [0025])
determining that the location data corresponds with the preferred merchant comprises determining that the geographical coordinates of the client device are within a threshold distance of a physical merchant location of the preferred merchant (see Figure 5, [0033], and [0037]; the Examiner notes that “within a specific radius distance” is considered a threshold distance by the examiner) 

Regarding Claims 4 and 19, the combination of Simmons, Root, and Blume teaches:
the method of claim 1…
Simmons further teaches:
wherein the user registration data is received by an application executing on the client device during a user registration process (see Abstract, Figure 2, [0004], [0007]-[0008], and [0034])

Regarding Claim 5, the combination of Simmons, Root, and Blume teaches:
the method of claim 1
Root further teaches:
receiving…additional data associated with the user from one or more additional sources (see [0028] in which user information can come from third party sources, 
wherein the one or more processors identifies the at least one characteristic based further on the additional data (see [0055]-[0060] in which user characteristics are determined from the stored consumer information data, which has already been shown to include third party information)
It would be obvious to one of ordinary skill in the art to combine Root with Simmons  because Simmons already teaches targeting of offers based on location associated with a preferred merchant and based on user preferences, and using third party sources for identification of user characteristics would allow for pooling of resources that the system may not have access to and are often telling of user interests, such as social network data, credit and financial data, retail data, etc.


Regarding Claim 6, the combination of Simmons, Root, and Blume teaches:
the method of claim 1
Root further teaches:
wherein the  additional data indicates web browsing habits of the user, retailer data associated with the user,  (see [0028])
It would be obvious to one of ordinary skill in the art to combine Root with Simmons  because Simmons already teaches targeting of offers based on location associated with a preferred merchant and based on user preferences, and using additional sources for identification of user characteristics would allow for pooling of resources that the system may not have access to and are often telling of user interests, such as browsing data and retail data.

Regarding Claim 7, the combination of Simmons, Root, and Blume teaches:
the method of claim 1
Simmons further teaches:
the user registration data indicates demographic information of the user  (see [0007], [0009])
Root further teaches:
the one or more processors identifies the at least one characteristic based on the demographic information (see [0028])
It would be obvious to one of ordinary skill in the art to combine Root with Simmons  because Simmons already teaches targeting of offers based on location associated with a preferred merchant and based on user preferences, and teaches collecting demographic data for analytics and targeting, but does not specifically state that the data is used for determining characteristics, and using demographics for determination of characteristics would use high-relevance factors like age and income in the targeting of offers for products, making the offers more effective.


Claims 3 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simmons, Pre-Grant Publication No. 2013/0166386 A1 in view of Root, et al., Pre-Grant Publication No. 2014/0279015 A1 and in further view of Blume, et al., Patent No. 6,839,682 B1 and in further view of Dolph, et al., Pre-Grant Publication No. 2014/0082133 A1.
Regarding Claims 3 and 18, the combination of Simmons, Root, and Blume teaches:
the method of claim 1…
Simmons, Root and Blume, however, does not appear to specify:
wherein the location data indicates at least one of an IP address or a website address associated with a website the client device is navigating
determining that the at least one of the IP address or the website address is associated with a merchant website of the preferred merchant
Dolph teaches:
wherein the location data indicates at least one of an IP address or a website address associated with a website the client device is navigating (see [0021] in which the website address the mobile user is navigating triggers sending and display of content associated with the website when the website is identified to be from a list of merchant websites)
determining that the at least one of the IP address or the website address is associated with a merchant website of the merchant (see [0021]; the Examiner notes that the limitation “preferred merchant” has already been shown to be taught by Simmons  and Root, so this citation is just being used to show another reference that teaches it although it is unnecessary for the rejection) 
It would be obvious to one of ordinary skill in the art to combine Dolph with Simmons, Root, and Blume because Simmons and Root already teach targeting content based on user web surfing behavior as well as also targeting content when a user is within a location of a preferred merchant, and when on a website of a merchant would allow for the user to receive associated content at a very relevant time when they are currently showing interest in the merchant. 

Claims 8, 11-12, and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simmons, Pre-Grant Publication No. 2013/0166386 A1 in view of Root, et al., Pre-Grant Publication No. 2014/0279015 A1 and in further view of Blume, et al., Patent No. 6,839,682 B1 and in further view of Luke, et al., Pre-Grant Publication No. 2014/0257979 A1.
Regarding Claim 8, the combination of Simmons, Root, and Blume teaches:
the method of claim 1…
Simmons, Root and Blume, however, does not appear to specify:
receiving, and based on financial account login credentials indicated in the user registration data, financial transaction information indicating historical transactions between the user and the plurality of merchants
Luke teaches:
receiving, and based on financial account login credentials indicated in the user registration data, financial transaction information indicating historical transactions between the user and the plurality of merchants (see [0039]-[0041] in which the user shares login credentials of financial accounts during registration, and the system uses the login credentials to access the financial transaction information of the user in order to use the data to target advertisements to the user)
It would be obvious to one of ordinary skill in the art to combine Luke with Simmons, Root, and Blume because Simmons already targets offers based on a user showing interest in merchants and products and Root already targets offers to purchase behavior, and gaining access to financial account transaction data would allow for targeting based on actual patterns of behavior from financial data analysis.  

Regarding Claim 11, Simmons teaches:
One or more computing systems…comprising:
receiving…from a client device, user input indicating demographic information of a user- see at least [0007] and [0009])
identifying…based on the demographic information, at least one characteristic of the user (see [0007], [0009], [0033], and [0037]-[0038])
identifying…a preferred merchant of the user (see [0033], [0038], and [0040] in which the user sets preferences for being notified when a specific merchant has a deal) and a preferred interests of the user (see [0030]-[0031], [0033], [0037])
receiving location data from the client device (see at least [0025]-[0026], [0030], [0034], and [0044])
determining…that the location data corresponds with the preferred merchant (see [0033] and [0040] in which the user sets a notification preference for a specific merchant and [0037] in which the user sets a threshold proximity within which the user must be from a merchant before receiving an offer; the Examiner notes that it is clear from these two teachings that the user can set a preference for preferred merchants and preferences for when they are notified relative to their location threshold)
based on determining that the location data corresponds with the preferred merchant, transmitting…to the client device a communication (see Figure 5 and [0030]-[0031], [0033], [0037], and [0040])
Simmons, however, does not appear to specify:
determining…based on the at least one characteristic, a shopping habit of the user
identifying, based on the shopping habit, a preferred merchant of the user and a preferred product of the user 
based on determining that the location data corresponds with the preferred merchant, transmitting…to the client device a communication associated with the preferred product
Root teaches:
determining…based on the at least one characteristic, a shopping habit of the user (see at least [0028], [0055]-[0057], and [0062])
identifying, based on the shopping habit, a preferred merchant of the user and a preferred product of the user (see [0057], [0059]-[0060], [0062]-[0065], and [0073] in which the user shopping transaction data is analyzed to identify preferred vendors and products and when the user is next at the vendor offers for specific preferred products are sent to the user mobile device)
based on determining that the location data corresponds with the preferred merchant, transmitting…to the client device a communication associated with the preferred product (see [0035], [0059]-[0060] and [0063]-[0069])
It would be obvious to one of ordinary skill in the art to combine Root with Simmons because Simmons already teaches targeting of offers based on location associated with a preferred merchant and based on user preferences, and basing the targeted offers on shopping habits would allow for targeting based on a customer’s regular shopping patterns from a location perspective, and the offers being for preferred products would raise the likelihood of user response, especially in a merchant where there are a wide variety of products available and simply sending an offer for the merchant may not be as effective, and combining this aspect with Simmons would be obvious to one of ordinary skill in the art because Simmons already teaches a user profile including data on vendor visits and in [0030] it is described that an offer could be selected based on a user’s size and color choice, and offer for preferred products based on shopping habits that are determined from actual spend data would better ensure they really are interested in the products identified by the profile since they have actually bought the product. 

Simmons and Root, however, does not appear to specify:
training…based on consumer profile information, a machine learning system to determine a plurality of characteristics that are predictive of user shopping habits
Blume teaches:
training…based on consumer profile information, a machine learning system to determine a plurality of characteristics that are predictive of user shopping habits (see Column 11, line 40-Column 12, lines 1-12 and 52-65, Column 33, line 52-Column 34, line 23, Column 35, line 40-Column 36, line 47, Column 42, lines 10-36, Column 43, lines 27-60, and Column 44, lines 61-67, in which historical shopping habit profiles of users based on financial institution transaction data are used to train a model for prediction of user shopping habits; the Examiner notes that the limitation “that are predictive of user shopping habits” is given little patentable weight and is broadly interpreted, as absent further detail it is subjective for user characteristics to be predictive of user shopping habits, as they may or may not actually be, and there is no detail as to how the system could be trained to identify characteristics that happen to be predictive of user shopping habits.)  
It would be obvious to one of ordinary skill in the art to combine Blume with Simmons and Root because Root already teaches analysis of a shopping profile that is built based on spending data for a user at multiple vendors, and using the trained model to predict further purchase events, as well as training of the model being based on a plurality of users and transactions at a plurality of merchants would widen the ability of the model to accurately predict shopping habits based on broader data. 
Simmons, Root and Blume, however, does not appear to specify:
receiving…login credentials associated with one or more financial accounts of the user
receiving, based on providing the login credentials to at least one financial institution managing one or more financial accounts, financial transaction information associated with the user
Luke teaches:
receiving, based on providing the login credentials to at least one financial institution managing one or more financial accounts, financial transaction information associated with the user (see [0039]-[0041] in which the user shares login credentials of financial accounts during registration, and the system uses the login credentials to access the financial transaction information of the user in order to use the data to target advertisements to the user)
It would be obvious to one of ordinary skill in the art to combine Luke with Simmons, Root, and Blume because Simmons already targets offers based on a user showing interest in merchants and products and Root already targets offers to purchase behavior, and gaining access to financial account transaction data would allow for targeting based on actual patterns of behavior from financial data analysis.  

Regarding Claim 12, the combination of Simmons, Root, Blume, and Luke teaches:
the system of claim 11
Simmons further teaches:
the location data indicates geographical coordinates of the client device (see Abstract and [0025])
determining that the location data corresponds with the preferred merchant comprises determining that the geographical coordinates of the client device are within a threshold distance of a physical merchant location of the preferred merchant (see Figure 5, [0033], and [0037]; the Examiner notes that “within a specific radius distance” is considered a threshold distance by the examiner) 

Regarding Claim 14, the combination of Simmons, Root, Blume, and Luke teaches:
the system of claim 11
Simmons further teaches:
wherein the user registration data is received by an application executing on the client device during a user registration process (see Abstract, Figure 2, [0004], [0007]-[0008], and [0034])

Regarding Claim 15, the combination of Simmons, Root, Blume, and Luke teaches:
the system of claim 11
Root further teaches:
receiving…additional data associated with the user from one or more additional sources (see [0028] in which user information can come from third party sources, 
wherein the one or more processors identifies the at least one characteristic based further on the additional data (see [0055]-[0060] in which user characteristics are determined from the stored consumer information data, which has already been shown to include third party information)
It would be obvious to one of ordinary skill in the art to combine Root with Simmons  because Simmons already teaches targeting of offers based on location associated with a preferred merchant and based on user preferences, and using third party sources for identification of user characteristics would allow for pooling of resources that the system may not have access to and are often telling of user interests, such as social network data, credit and financial data, retail data, etc.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Simmons, Pre-Grant Publication No. 2013/0166386 in view of Root, et al., Pre-Grant Publication No. 2014/0279015 A1 and in further view of Blume, et al., Patent No. 6,839,682 B1 and in further view of Strock, et al., Pre-Grant Publication No. 2004/0122736 A1.
Regarding Claim 9, the combination of Simmons, Root, and Blume teaches:
the method of claim 1…
Simmons, Root, and Blume, however, does not appear to specify:
wherein the commercial communication includes an offer of reward points for completing a purchase of the (preferred) product with a designated payment type
Strock teaches:
wherein the commercial communication includes an offer of reward points for completing a purchase of the (preferred) product with a designated payment type (see at least Abstract, [0040], [0057]-[0058], and [0089] in which offers are for reward currency such as points and see also [0020] and [0089] in which the purchase must be completed with a payment type of a platinum credit card)
It would be obvious to one of ordinary skill in the art to combine Strock with Simmons, Root, and Blume because Simmons already an offer with specific benefits, and reward points would be attractive to those trying to gain sufficient points for specific benefits or purchases.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Simmons, Pre-Grant Publication No. 2013/0166386 in view of Root, et al., Pre-Grant Publication No. 2014/0279015 A1 and in further view of Blume, et al., Patent No. 6,839,682 B1 and in further view of Bender, et al., Pre-Grant Publication No. 2014/0085180 A1.
Regarding Claims 7 and 17, the combination of Simmons, Root, and Blume teaches:
the method of claim 1…
Simmons, Root, and Blume, however, does not appear to specify:
wherein the communication indicates bundled pricing for a bundle of products offered by the (preferred) merchant
Bender teaches:
wherein the communication indicates bundled pricing for a bundle of products offered by the (preferred) merchant (see at least [0008] in which an offer for bundled products at a discount is offered to a user based on their purchase profile)
It would be obvious to one of ordinary skill in the art to combine Bender with Simmons, Root, and Blume because Simmons already teaches targeting of an offer based on a user profile, and an offer for a discount product bundle would incentivize the user to purchase the products and lead to greater overall revenue for the vendor.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Simmons, Pre-Grant Publication No. 2013/0166386 A1 in view of Root, et al., Pre-Grant Publication No. 2014/0279015 A1 and in further view of Blume, et al., Patent No. 6,839,682 B1 and in further view of Luke, et al., Pre-Grant Publication No. 2014/0257979 A1 and in further view of Dolph, et al., Pre-Grant Publication No. 2014/0082133 A1.
Regarding Claim 13, the combination of Simmons, Root, Blume, and Luke teaches:
the system of claim 11
Simmons, Root, Blume, and Luke, however, does not appear to specify:
wherein the location data indicates at least one of an IP address or a website address associated with a website the client device is navigating
determining that the at least one of the IP address or the website address is associated with a merchant website of the preferred merchant
Dolph teaches:
wherein the location data indicates at least one of an IP address or a website address associated with a website the client device is navigating (see [0021] in which the website address the mobile user is navigating triggers sending and display of content associated with the website when the website is identified to be from a list of merchant websites)
determining that the at least one of the IP address or the website address is associated with a merchant website of the merchant (see [0021]; the Examiner notes that the limitation “preferred merchant” has already been shown to be taught by Simmons  and Root, so this citation is just being used to show another reference that teaches it although it is unnecessary for the rejection) 
It would be obvious to one of ordinary skill in the art to combine Dolph with Simmons, Root, and Blume because Simmons and Root already teach targeting content based on user web surfing behavior as well as also targeting content when a user is within a location of a preferred merchant, and when on a website of a merchant would allow for the user to receive associated content at a very relevant time when they are currently showing interest in the merchant. 

Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Fei, et al., Pre-Grant Publication No. 2016/0066041 A1- a trained machine learning model is trained using historical shopping profile data such as from retailer transactions, and is used to predict future shopping events of users and target advertisements accordingly. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682